Citation Nr: 1638794	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for bleeding and swelling of the rectum, as residual of personal assault at a VA facility.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a nervous condition, as residual of personal assault at a VA facility.

3.  Entitlement to an initial rating in excess of 10 percent prior to July 18, 2012, and in excess of 30 percent from July 18, 2012, for chronic pseudo folliculitis barbae (PFB) with cystic acne of the face and anterior neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to April 1982.

This appeal before the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA), in which the RO granted service connection for chronic PFB with cystic acne of the face and anterior neck, evaluated at 10 percent disabling, effective from July 17, 2007.

This appeal before the Board also arose from a July 2011 rating decision, in which the RO determined that new and material evidence had not been submitted to reopen the claims for (1) compensation under 38 U.S.C.A. § 1151 for bleeding and swelling of the rectum and for a nervous condition, each claimed as a residual of personal assault, and (2) service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran filed a noticed of disagreement (NOD) with the May 2008 rating decision in June 2008, in which he specifically contested the 10 percent rating; and with the July 2011 rating decision in July 2011.  The RO furnished a statement of the case (SOC) in April 2009 that addressed the May 2008 rating decision, and furnished a SOC in April 2013 that addressed the July 2011 rating decision.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in May 2009 that addressed the May 2008 rating decision, and in May 2013 that addressed the July 2011 rating decision.

In June 2011 and June 2012 the Board remanded the claim for a higher initial rating for chronic PFB to schedule the Veteran for a VA examination to assess the current severity of his service-connected skin condition.  By December 2012 rating decision, a 30 percent rating was granted for chronic PFB with cystic acne of the face and anterior neck, effective from July 18, 2012.  Applicable law provides that, absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The disability evaluations that have been assigned for the disabilities at issue are less than the maximum available benefits that can be awarded.  Since the Veteran has not withdrawn his appeal involving the disability rating greater than assigned, these issues remain viable for appellate consideration by the Board.

This case was again returned to the Board and was before it in March 2016, but was remanded so that the Veteran may be provided with a requested hearing.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge on April 2016.  A copy of the transcript has been associated with the claims file and has been reviewed accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The issue of entitlement to an initial rating in excess of 10 percent prior to July 18, 2012, and in excess of 30 percent from July 18, 2012, for chronic PFB with cystic acne of the face and anterior neck is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 2008, the RO denied a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for bleeding and swelling of the rectum and a nervous condition, as residual of personal assault at a VA facility.  The Veteran did not appeal that decision, but filed a claim to reopen in November 2008 and such claim was adjudicated in an April 2009 rating decision, which continued the denial.  The Veteran did not submit any additional evidence or intent to appeal the April 2009 rating decision within a year of notification and it became final in April 2010.  Thus the April 2009 rating decision is the last final rating decision of record in regard to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for bleeding and swelling of the rectum and a nervous condition, as residual of personal assault at a VA facility.
 
 2.  The evidence received since the RO's April 2009 decision which denied service connection for entitlement to compensation under 38 U.S.C.A. § 1151 for bleeding and swelling of the rectum and a nervous condition, as residual of personal assault at a VA facility, does not bear directly and substantially upon the specific matter under consideration, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's April 2009 decision, which denied entitlement to compensation under 38 U.S.C.A. § 1151 for bleeding and swelling of the rectum, as residual of personal assault at a VA facility; the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for bleeding and swelling of the rectum, as residual of personal assault at a VA facility, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received since the RO's April 2009 decision, which denied service connection for entitlement to compensation under 38 U.S.C.A. § 1151 for a nervous condition, as residual of personal assault at a VA facility; the claim for service connection for entitlement to compensation under 38 U.S.C.A. § 1151 for a nervous condition, as residual of personal assault at a VA facility is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  This notice must be provided prior to the initial adjudication of a claim by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in a letter of March 2011, the RO advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The notice letters also provided notice of the evidence and information necessary to establish a disability rating and effective date in accordance with the court's ruling in Dingess.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining the relevant records pertinent to matter herein decided.  The pertinent evidence associated with the claims consists of the service treatment records, private treatment records, VA treatment records, reports of private and VA examinations, and the Veteran's statements.  Here, it appears that VA has adequately discharged its duty to locate alternate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.

Additionally, the duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the RO obtained and associated the Veteran's SSA records with the claims file.

The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

The Board finds that the AOJ has substantially complied with previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As both of the Veteran's claims of entitlement to compensation under 38 U.S.C.A. § 1151 stem from the same claim and same alleged injury at a VA medical facility, a common discussion of both shall ensue.

The Veteran initially filed a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for bleeding and swelling of the rectum and a nervous condition, as residual of personal assault at a VA facility in July 2007.  The evidence at the time of the adjudication of the Veteran's claim in a July 2008 rating decision consisted of the Veteran's statements, to include allegations of two instances of sexual assault that occurred when a VA nurse made sexual comments during a 2007 routine digital stimulation of the Veteran's rectum and then the retaliatory insertion of a foreign object into the Veteran's rectum during a second 2007 routine digital stimulation, investigative reports of the 2007 sexual assault allegations, outpatient treatment records reflecting the Veteran's quadriplegia with the requirement of digital stimulation for bowel evacuation, sores on the buttocks due to prolonged sitting in a wheelchair, and history of mental disability, including depression, stress, anxiety, and drug/alcohol abuse, and the failure to report to a June 2008 VA examination.  The July 2008 rating decision denied that claim on the basis that there was no showing of any current additional disabilities as a result of the alleged sexual assault.  The Veteran was notified of the decision on July 31, 2008.  He had until July 31, 2009 to submit additional evidence or an intention to appeal.  The Veteran instead submitted a November 2008 statement indicating that he did not wish to appeal the results of the July 2008 rating decision and, rather, desired to file a claim to reopen for those issues.

The Veteran's claim was readjudicated in an April 2009 rating decision, which continued the previous denial.  The evidence at the time of the adjudication of the Veteran's claim in an April 2009 rating decision consisted of the Veteran's statements, to include allegations of two instances of sexual assault that occurred when a VA nurse made sexual comments during a 2007 routine digital stimulation of the Veteran's rectum and then the retaliatory insertion of a foreign object into the Veteran's rectum during a second 2007 routine digital stimulation, investigative reports of the 2007 sexual assault allegations, outpatient treatment records reflecting the Veteran's quadriplegia with the requirement of digital stimulation for bowel evacuation, sores on the buttocks due to prolonged sitting in a wheelchair, no indication of bleeding or swelling of the rectum, an unrelated history of hemorrhoids, and history of mental disability, including depression, stress, anxiety, and drug/alcohol abuse, and a February 2009 VA examination showing normal rectum findings and no Axis I diagnoses for any psychiatric disabilities, with a notation of mild to moderate psychosocial and environmental stressors including chronic drug and alcohol issues with chronic unemployment.  The April 2009 rating decision denied that claim on the basis that there was no showing of any current additional disabilities as a result of the alleged sexual assault.  The Veteran was notified of the decision on May 14, 2009.  He had until May 14, 2010 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until February 16, 2011, 9 months after the deadline.  Therefore, the April 2009 rating decision became final. 

Since the April 2009 rating decision was finalized, the Veteran has submitted additional statements continuing to allege the occurrence of a sexual assault as well as claiming that he now as additional disabilities of swelling and bleeding of the rectum as well as a psychiatric disability resulting from the assault.  Additionally, the Veteran has submitted additional treatment records, which continue to show treatment for his quadriplegia and history of mental disability, including depression, stress, anxiety, and drug/alcohol abuse as well as additional police reports regarding the alleged sexual assault.  These statements, treatment records, and additional police reports are new because they had not been previously considered.  However, there are not material because they are merely cumulative of the same evidence that was in existence at the time of the April 2009 rating decision, namely that the Veteran was alleging that he currently suffered from additional disabilities of the swelling and bleeding of the rectum and a psychiatric disability as a result of an alleged sexual assault at the VA Medical Center without any probative medical evidence to support the existence of such additional disabilities.  Since there is no new non-redundant evidence that shows the Veteran has any additional disabilities that have resulted from the alleged sexual assault, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the April 2009 final rating decision and reopening the claim for service connection for entitlement to compensation under 38 U.S.C.A. § 1151 for bleeding and swelling of the rectum and a nervous condition, as residual of personal assault at a VA facility, is not warranted.


ORDER

New and material evidence having not been received, the previously denied claim for entitlement to compensation under 38 U.S.C.A. § 1151  for bleeding and swelling of the rectum, as residual of personal assault at a VA facility, is not reopened.
 
New and material evidence having not been received, the previously denied claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a nervous condition, as residual of personal assault at a VA facility, is not reopened.



REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claim for an increased evaluation for PFB.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990). 

Here, the Veteran was last provided with a VA examination for his skin in November 2013.  At that examination, upon review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with PFB and cystic acne.  The PFB was concentrated to the face and neck, while the acne was present on the face and back.  The condition resulted in disfigurement of the face.  The Veteran required the use of near-constant topical ointments to treat.  The condition was found to affect 5 percent to 20 percent of the total body area.  The Veteran's acne in particular was noted to consist of a mixture of superficial acne and deep acne that affects less than 40 percent of the face and neck.  It was noted that the Veteran's condition had not required any treatments or procedures other than systemic or topical medications.  No impairment on the Veteran's employability was found.

Since that examination, the Veteran has testified at his April 2016 Board hearing that his PFB and acne are worse than reflected in the results of the November 2013 VA examination.  In particular, the Veteran has indicated that his condition now requires surgical intervention for cyst removal and that he was scheduled for such in May 2016.

Although the November 2013 VA examination was adequate at that time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2015).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Here, the VA examination in question is almost 3 years old.  Additionally, the Veteran has reported worsening symptoms since the November 2013 VA examination.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's PFB and cystic acne.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, to specifically include the results of any cyst removal surgery performed in or around May 2016, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  In particular, the RO must attempt to obtain a recent treatment for his PFB and cystic acne, including the surgical removal of cysts for which he was schedule on or about May 2016.   After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Thereafter, schedule the Veteran for a new VA skin examination with an appropriate specialist to provide the current severity of the Veteran's PFB and cystic acne. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. 

3. The examiner must consider the Veteran's lay statements regarding worsening symptoms as well as any new treatment records, to specifically include any records related to the surgical removal of cysts on or about May 2016.  A complete rationale for all opinions must be provided.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures. Stegall, 11 Vet. App. at 271.

6. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


